Case:19-02243-11 Doc#:2 Filed:04/24/19 Entered:04/24/19 20:38:21               Desc: Main
                         Document Page 1 of 8


                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF PUERTO RICO


IN THE MATTER OF:
                                                        CASE NO. 19-02243 (EAG)
AMERICAN PARKING SYSTEM, INC.

       Debtor                                           CHAPTER 11




      URGENT MOTION FOR ENTRY OF AN INTERIM ORDER: (I)
    AUTHORIZING USE OF CASH COLLATERAL; (II) GRANTING THE
  SECURED CREDITOR ADEQUATE PROTECTION; (III) SCHEDULING A
       FINAL HEARING; AND (IV) GRANTING RELATED RELIEF


       COMES NOW American Parking System, Inc. (“APS” or the “Debtor”), through the

undersigned counsel, and respectfully submit this Urgent Motion (the “Motion”) pursuant

to Sections 105(a), 361, 362 and 363 of title 11 of 11 U.S.C. §§101 et seq. (the “Bankruptcy

Code”), Rules 2002, 4001 and 9014 of the Federal Rules of Bankruptcy Procedures (the

“Bankruptcy Rules”), and Rule 4001-2 of the Local Rules of Bankruptcy Practice and

Procedure (the “Local Rules”) for entry of an interim order (the “Interim Order”),

substantially in the form attached hereto as Exhibit A, (I) authorizing use of cash

collateral; (II) granting the secured creditor, 767 Lender, LLC (the “Secured Creditor” or

“767”) adequate protection; (III) scheduling a final hearing (the “Final Hearing”); and

(IV) granting related relief, and respectfully state as follows:

                           I. JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and 11 U.S.C. 327(a). This is a core proceeding pursuant to 28 U.S.C. § 157.




                                          Page 1 of 8
Case:19-02243-11 Doc#:2 Filed:04/24/19 Entered:04/24/19 20:38:21              Desc: Main
                         Document Page 2 of 8


Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

      2.     The statutory bases for the relief requested herein are Sections 105(a), 361,

362 and 363 of the Bankruptcy Code, Bankruptcy Rules 4001 and 9014, and Local Rule

4001-2.

                  II. SUMMARY OF THE RELIEF REQUESTED

      3.     Pursuant to Bankruptcy Rule 4001(b) and Local Rule 4001-2(a), a

summary of the relevant provisions of the Interim Order is as follows:

             a. Name of Each Entity with an Interest in Cash Collateral.

                    i.     767 pursuant to certain UCC filings has a first rank lien over
                           Debtor’s cash collateral.

             b. Use of Cash Collateral. Subject to the terms of the proposed Interim
             Order, the Debtor may use Cash Collateral during the Interim Period for
             its post-petition operational and restructuring obligations.

             c. Adequate Protection. Debtor submits the granting of adequate
             protection to the Secured Creditor as follows (collectively, “Adequate
             Protection”):

                    i.   Adequate Protection Payments.          A monthly payment of
                         $71,600.00, which is based on the original contractual interest
                         rate over the outstanding balance of the loan agreement as
                         detailed in the Budget attached hereto as Exhibit I.

                    ii. Adequate Protection Liens. To the extent there is a diminution
                        in the value of the Secured Creditor’s interests in the Prepetition
                        Collateral (whether the reason for such diminution is as a result
                        of, arises from, or is attributable to, any or all of the imposition
                        of the automatic stay (including, without limitation, any
                        diminution in value of such interests in the Prepetition
                        Collateral prior to the Secured Creditor seeking vacation of the
                        automatic stay or the Court granting such relief), the priming of
                        the Prepetition Liens, the use of Cash Collateral or the physical
                        deterioration, consumption, use, sale, lease, disposition,
                        shrinkage, or decline in market value of the Prepetition
                        Collateral), the Secured Creditor, is granted replacement liens
                        (the “Replacement Liens”) in the Prepetition Collateral, which



                                        Page 2 of 8
Case:19-02243-11 Doc#:2 Filed:04/24/19 Entered:04/24/19 20:38:21           Desc: Main
                         Document Page 3 of 8


                        Replacement Liens are valid, binding, enforceable and fully
                        perfected as of the Petition Date without the necessity of the
                        execution, filing or recording by the Debtor or the Secured
                        Creditor of security agreements, pledge agreements, financing
                        statements, or other agreements, and shall be equivalent to a
                        lien granted under Section 364(c) of the Bankruptcy Code, and
                        which such Replacement Liens shall cover assets, interest, and
                        proceeds of the Debtor that are or would be collateral under the
                        pre-petition liens if not for Bankruptcy Code Section 552(a),
                        and all cash and cash equivalents (with the exception of any
                        Avoidance Actions and proceeds thereof).

                    iii. Administrative Claim. The Secured Creditor is hereby granted
                         an allowed administrative claim (the “Administrative Claim”)
                         under Bankruptcy Code Section 507(b) with respect to all
                         Adequate Protection obligations, to the extent that the
                         Replacement Liens do not adequately protect the diminution in
                         the value of the Secured Creditor’s interests in the Collateral
                         from the Petition Date.

      4.     Additionally, in accordance with the Local Rule 4001-2(a) the Debtor

highlights the following:

             a.     The total dollar amount requested as per the Budget attached
                    hereto as Exhibit I is $1,028,938, up until August 31, 2019.
             b.     As aforementioned and as detailed in the enclosed budget the
                    specific use will be for its post-petition operational and
                    restructuring obligations, including but not limited to the payment
                    of payroll and taxes.
             c.     Enclosed hereto as Exhibit I is Debtor’s proposed budget for the
                    use of the funds.
             d.     The amount of debt owed to creditors claiming an interest over the
                    collateral is as follows:
                            i.     767 Lender, LLC - $8,591,512.00
             e.     The value of the collateral as of the Filing Date approximately
                    $17,000,000.
             f.     Debtor’s proposal for adequate protection is detailed in paragraph
                    3(c) above.
             g.     As per the enclosed budget, there is a carve out for U.S. Trustee’s
                    fees of $4,875 and for professional fees of $40,000.



                            III. USE OF CASH COLLATERAL



                                       Page 3 of 8
Case:19-02243-11 Doc#:2 Filed:04/24/19 Entered:04/24/19 20:38:21               Desc: Main
                         Document Page 4 of 8


A. Debtor’s Need For Use Of Cash Collateral

       5.     The Debtor has determined, in the exercise of its business judgment, that

it is in its estate’s best interest that its collateral be used to preserve the value of the

estate. As explained above, all of the Debtor’s available cash is subject to the prepetition

liens of the Secured Creditor and, therefore, constitutes cash collateral. Accordingly, the

Debtor requires the consent of the Secured Creditor (or an order of the Bankruptcy

Court over the Secured Creditor’s objection) to use cash collateral; which consent would

not be forthcoming absent the provisions contained in the proposed Interim Order.

B. Use Of Cash Collateral Is Warranted

       6.     The Secured Creditor has not consented to the Debtor’s use of Cash

Collateral under the terms and conditions of the proposed Interim Order. Thus, the

Debtor’s use of Cash Collateral is within Bankruptcy Code Section 363(c)(2)(B). Absent

the use of Cash Collateral, the Debtor would be unable to preserve the value of the

Secured Creditor’s collateral. The Secured Creditor will be adequately protected

pursuant to the terms set forth in the proposed Interim Order. Accordingly, the Debtor

has satisfied the requirements under Section 363(c)(2)(B) and the use of Cash Collateral

should be approved.

C. The Proposed Adequate Protection Should Be Approved

       7.     Section 363(e) of the Bankruptcy Code provides “on request of an entity

that has an interest in property used…or proposed to be used… by the [debtor in

possession], the court…shall prohibit or condition such use… as it is necessary to

provide adequate protection of such interest.” 11 U.S.C. §363(e). Adequate protection is

not expressly defined in the Bankruptcy Code, except by the implications of the



                                         Page 4 of 8
Case:19-02243-11 Doc#:2 Filed:04/24/19 Entered:04/24/19 20:38:21             Desc: Main
                         Document Page 5 of 8


examples of adequate protection listed in Bankruptcy Code Section 361. Resolution

Trust Corp. v. Swedeland Dev. Group, Inc. (In re Swedeland Dev. Group, Inc.), 16 F.3d

552, 564 (3rd Cir. 1994). Section 361 of the Bankruptcy Code contains a non-exhaustive

list of acceptable forms of adequate protection, including a cash payment or periodic

cash payments, additional liens, replacement liens, and the “indubitable equivalent of

such entity’s interest in such property.” 11 U.S.C. §361.

       8.     Determination of adequate protection is fact-specific and made on a “case

by case basis.” Swedeland, 16 F.3d at 564; In re Columbia Gas Sys, Inc., 1992 WL 79323

at *2 (Bankr. D. Del. Feb. 18, 1992). The focus of the adequate protection requirement is

to preserve the secured creditor’s position at the time of the bankruptcy filing and

protect the secured creditor from diminution in the value of its collateral during the

reorganization process. Id.; In re Continental Airlines, Inc. 154 B.R. 176, 180-81 (Bankr.

D. Del. 1993).

       9.     The Debtor recognizes that the Secured Creditor is entitled, pursuant to

Sections 361 and 363(e) of the Bankruptcy Code, to adequate protection of its interests

in the Collateral to the extent there is a diminution in the value of the collateral from

and after the Petition Date. The terms of the proposed Interim Order are designed to

prevent diminution in value of the collateral by allowing the Debtor to use the Cash

Collateral to preserve the estate and by providing the Secured Creditor with replacement

liens and a contingent administrative expense claim, thereby providing adequate

protection to the Secured Lender.

D. The Interim Order Should Be Granted

       10.    Bankruptcy Rule 1001(b)(2) provides that a final hearing on a motion to



                                         Page 5 of 8
Case:19-02243-11 Doc#:2 Filed:04/24/19 Entered:04/24/19 20:38:21             Desc: Main
                         Document Page 6 of 8


use cash collateral may not be commenced earlier than fifteen days after the service of

such motion. Upon request, however, the Court is empowered to conduct a preliminary

expedited hearing on the motion and authorize the use of cash collateral and the

obtaining of credit to the extent necessary to avoid immediate and irreparable harm to

the debtor’s estate pending a final hearing.

       11.    Pursuant to Bankruptcy Rule 1001(b)(2), the Debtor hereby prays that the

Court conducts an expedited preliminary hearing on this Motion and (a) authorize the

Debtor to use the Cash Collateral as per the enclosed budget and the proposed Interim

Order, to avoid immediate and irreparable harm to the value of the Collateral and the

Debtor’s estates and the Secured Creditor’s interests, and (b) schedule the Final Hearing

to consider the relief requested herein on a final basis.

       12.    As set forth above, the Debtor has determined in its sound business

judgment that there is an immediate need for use of Cash Collateral to preserve its

estate and the Secured Creditor’s collateral. Without the use of Cash Collateral on an

interim basis, the Debtor would be unable to preserve value of its estate and the Secured

Creditor’s collateral.

                                    VI.CONCLUSION

       13.    Debtor respectfully requests entry of an order substantially in the form

annexed hereto as Exhibit A, (I) authorizing use of cash collateral; (II) granting the

Secured Creditor adequate protection; (III) scheduling the Final Hearing; and (IV)

granting such other and further relief as the Court may deem appropriate.

       14.    No previous request for the relief sought herein has been made to this or

any other Court.



                                          Page 6 of 8
Case:19-02243-11 Doc#:2 Filed:04/24/19 Entered:04/24/19 20:38:21                Desc: Main
                         Document Page 7 of 8




            LOCAL BANKRUPTCY RULE 9013-1 (F) CERTIFICATION


       I, Alexis Hernández Fuentes, Esq., counsel to the Debtor, hereby certify that pursuant

to Local Bankruptcy Rule 9013-1 (f), I have carefully examined the matter and concluded that

there is a true need for an emergency hearing, that neither I or the Debtor have created the

emergency through any lack of due diligence, and that both, I and the Debtor, have made

bona fide efforts to resolve the matter without a hearing.


                                               NOTICE


       Notice of this Motion has been electronically provided by the CM/ECF system to

the United States Trustee for the District of Puerto Rico; and forwarded by regular

mail postage prepaid to ALL creditors listed in the master address list, which includes:

767 Lender, LLC, 767 Fifth Avenue, 12th Floor, New York, NY 10153; PR Aqueduct

and Sewer Authority (PRASA), P.O. Box 7066, San Juan, PR 00916-7066; PR

Electric Power (PREPA), Bankruptcy Office, P.O. Box 364267, San Juan, PR

00936-4267; CRIM,  P.O.  Box 195387, San Juan, PR 009195387.              Also, copy of the

motion is being sent by regular mail postage prepaid to Hermann Bauer, Esq.,

O’Neill & Borges, Ave. Muñoz Rivera 250, Suite 800, Hato Rey, PR 00918-1813;

Carmen Priscilla Figueroa, Esq., Counsel for CRIM, P.O. Box 195387, San Juan,

PR 00919-5387; Hon. Wanda Vazquez Garced, Department of Justice of PR,

P.O. Box  9020192, San  Juan, PR 00902; Hon. Raul Maldonado, Treasury

Department of PR, P.O. Box  9024140, San Juan, PR 009024140; Midga Liz




                                           Page 7 of 8
Case:19-02243-11 Doc#:2 Filed:04/24/19 Entered:04/24/19 20:38:21           Desc: Main
                         Document Page 8 of 8


Rodríguez, Esq., Treasury Department of PR, P.O. Box 9020192, San Juan, PR

009020192; Ms. Daisy Montañez, Bankruptcy Specialist for IRS, City View

Plaza II Building #48, State Road #161, Km. 1.2, Guaynabo, PR 00968-8000; Attorney

General of the United States, 950  Pennsylvania Avenue, NW, Washington, DC

205300001; Civil Process Clerk, Office of the U.S. Attorney for the District of

Puerto Rico, Torre Chardon, Suite  1201, 350 Carlos E. Chardon Street, San  Juan,

PR 00918; and those parties which have requested service of all pleadings and notices in

this case, not otherwise notified by the CM/ECF system.      Debtor submits that such

notice is proper under the circumstances and that no other or further notice is

necessary.

       WHEREFORE, the Debtor respectfully requests entry of an order substantially

in the form annexed hereto as Exhibit A, (I) authorizing use of cash collateral; (II)

granting the Secured Creditor adequate protection; (III) scheduling the Final Hearing;

and (IV) granting such other and further relief as the Court may deem appropriate.

       RESPECTFULLY SUBMITTED.

San Juan, Puerto Rico, this 24th day of April, 2019.

                                            s/ Alexis Fuentes-Hernández
                                           Alexis Fuentes-Hernández, Esq.
                                           USDC-PR 217201
                                           FUENTES LAW OFFICES, LLC
                                           P.O. Box 9022726
                                           San Juan, PR 00902-2726
                                           Tels. (787) 722-5215, 5216
                                           E-Mail: alex@fuentes-law.com




                                          Page 8 of 8
